Case 5:16-cv-03260-BLF Document 394-14 Filed 12/19/18 Page 1 of 5




                EXHIBIT 15
     Case 5:16-cv-03260-BLF Document 394-14 Filed 12/19/18 Page 2 of 5
                 HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

1                         UNITED STATES DISTRICT COURT
2                     NORTHERN DISTRICT OF CALIFORNIA
3                                SAN JOSE DIVISION
4    _____________________________
                                                   )
5    SPACE DATA CORPORATION,                       )
                                                   )
6                  Plaintiff,                      )
                                                   )
7                  vs.                             )Case No.:
                                                   )5:16-cv-03260-BLF
8    ALPHABET INC., and GOOGLE                     )
     LLC,                                          )
9                                                  )
                   Defendants.                     )
10   _____________________________)
11
12
13      HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY
14    CONTINUED VIDEOTAPED 30(b)(6) DEPOSITION OF
15                       GERALD MARK KNOBLACH
16                   San Francisco, California
17                       Monday, July 16, 2018
18                               Volume 3
19
20
21
22   Reported by:
23   RACHEL FERRIER, CSR No. 6948
24   Job No. 2966005
25   PAGES 472 - 688

                                                              Page 472

                              Veritext Legal Solutions
                                   866 299-5127
     Case 5:16-cv-03260-BLF Document 394-14 Filed 12/19/18 Page 3 of 5
                 HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

1    Avanti's communications recovery proposal in connection      04:46:00

2    with the hurricane recovery in Puerto Rico.                  04:46:09

3       A   Yes.   This appears to be, as its title states,       04:46:12

4    "Maria PR1," which I assume refers to "Puerto Rico 1,"       04:47:40

5    "Communications Recovery Plan September 2017."               04:47:44

6       Q   And you were looking to get paid for providing        04:47:47

7    the services that you were going to provide; correct?        04:47:52

8       A   We are a small company.     We were looking to get    04:47:54

9    covered our costs of deploying and logistically              04:47:58

10   supporting our people there.                                 04:48:00

11      Q   Just to cover your costs?                             04:48:01

12      A   Yes.   I think that that was our goal in this,        04:48:03

13   just to cover our costs.     We didn't want to make profit   04:48:06

14   on other people's adversity, and, you know, the -- the       04:48:08

15   benefit for us would have been the public relations and      04:48:14

16   the goodwill of providing this type of coverage, as long     04:48:17

17   as our costs were covered.                                   04:48:21

18      Q   In your -- Avanti's proposal was not accepted?        04:48:22

19      A   My understanding is we came in second place.          04:48:29

20      Q   And what do you mean by that?                         04:48:31

21      A   I got a text from Jose, the CEO of Avanti, who        04:48:35

22   said we came in second place to Google Loon, and my          04:48:39

23   understanding is that Google Loon offered to do the          04:48:43

24   service for free, and it's difficult to compete with         04:48:45

25   free when, you know, you have got costs, and you are a       04:48:48

                                                                  Page 678

                                Veritext Legal Solutions
                                     866 299-5127
     Case 5:16-cv-03260-BLF Document 394-14 Filed 12/19/18 Page 4 of 5
                 HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

1    small company.        You don't have the in-depth pockets of a        04:48:53

2    Google to give our service away for nothing.              Although,   04:48:56

3    in events like this, where, obviously, people's lives                 04:49:02

4    are impacted, we wish we could.                                       04:49:05

5       Q      And so your testimony is you received a text                04:49:08

6    message from Jose saying that you had come in second to               04:49:11

7    Google?                                                               04:49:14

8       A      Mm-hmm.                                                     04:49:14

9       Q      Okay.     I'm not sure I've seen that text message.         04:49:15

10             Has that been produced in this case?                        04:49:20

11      A      I believe we produced a number of text messages,            04:49:21

12   and, you know, it may not be explicit in the text                     04:49:25

13   message.     I think the text message says we came in                 04:49:30

14   second, and then there was quickly a press announcement               04:49:32

15   that Google Loon was going to provide high-altitude                   04:49:33

16   support for communications in their recovery plan for                 04:49:38

17   Puerto Rico, for Maria.        So, obviously, they came in            04:49:39

18   first.                                                                04:49:42

19             (Exhibit 1286 was marked for                                04:49:42

20             identification by the Court Reporter.)                      04:49:42

21   BY MR. WERDEGAR:                                                      04:49:42

22      Q      Let me show you Exhibit 1286.                               04:49:43

23             Are these the text messages with Jose Negron that           04:50:04

24   you were referring to, Mr. Knoblach?                                  04:50:08

25      A      I want to review them.                                      04:50:09

                                                                           Page 679

                                    Veritext Legal Solutions
                                         866 299-5127
     Case 5:16-cv-03260-BLF Document 394-14 Filed 12/19/18 Page 5 of 5
                 HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

1             I, the undersigned, a Certified Shorthand
2    Reporter of the State of California, do hereby certify:
3             That the foregoing proceedings were taken before
4    me at the time and place herein set forth; that any
5    witnesses in the foregoing proceedings, prior to
6    testifying, were placed under oath; that a verbatim
7    record of the proceedings was made by me using machine
8    shorthand which was thereafter transcribed under my
9    direction; further, that the foregoing is an accurate
10   transcription thereof.
11            I further certify that I am neither financially
12   interested in the action nor a relative or employee of
13   any attorney or any of the parties.
14            IN WITNESS WHEREOF, I have this date subscribed
15   my name.
16
17   Dated:     July 23, 2018
18
19
20
21
22
23                             <%signature%>
24                             RACHEL FERRIER
25                             CSR No. 6948

                                                              Page 688

                              Veritext Legal Solutions
                                   866 299-5127
